 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11
     TIMOTHY DAWSON,                              Case No.: CV 19-201-DMG (KSx)
12
                     Plaintiff,                   ORDER APPROVING
13                                                STIPULATION TO DISMISS
           vs.                                    ENTIRE ACTION WITH
14                                                PREJUDICE [16]
     SYNCHRONY BANK,
15
                     Defendant,
16

17

18        Based upon the Stipulation of Plaintiff TIMOTHY DAWSON and Defendant
19 SYNCHRONY BANK, to dismiss the entire action as to all Defendants with

20 prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(B) [Doc. # 16], and good cause

21 appearing, this Court hereby orders the above-captioned action dismissed with

22 prejudice as to all Defendants.

23 IT IS SO ORDERED

24

25
     DATED: March 19, 2019                        ________________________________
                                                  DOLLY M. GEE
26                                                UNITED STATES DISTRICT JUDGE
27

28

                                            -1-
